298 S.W.3d 589 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Brian R. THURMAN, Defendant/Appellant.
No. ED 92661.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
David Bruns, Clayton, MO, for Appellant.
*590 Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Brian R. Thurman (Defendant) appeals from the trial court's judgment in a court-tried case where he was convicted of one count of the unclassified felony of attempted enticement of a child, Section 566.151, RSMo Cum.Supp.2007,[1] for which Defendant was sentenced to five years' imprisonment. Defendant challenges the sufficiency of the evidence to sustain his conviction. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the " reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all further statutory references are to RSMo Cum.Supp.2007.